COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-14-00163-CR


ELLIOT VANCE SIRBAUGH                                             APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1328754D

                                   ----------

                       MEMORANDUM OPINION 1

                                   ----------

      Pursuant to a plea-bargain agreement that contained the State’s

punishment recommendation of twelve month’s confinement, the trial court

convicted appellant Elliot Vance Sirbaugh of burglary of a building 2 and

sentenced him to twelve months in a state jail. The trial judge, appellant, and

      1
      See Tex. R. App. P. 47.4.
      2
      See Tex. Penal Code Ann. § 30.02(a), (c)(1) (West 2011).
appellant’s counsel signed a certification stating that appellant had “NO right of

appeal.” Nonetheless, appellant filed a notice of appeal, contending that his plea

was the “result of his appointed counsel’s ineffectiveness and coercion.” 3

      On May 1, 2014, we sent appellant a letter mentioning the certification and

stating that unless he filed a response showing grounds for continuing the

appeal, we could dismiss it. He has not responded. Thus, in accordance with

the trial court’s certification, we dismiss the appeal.     See Tex. R. App. P.

25.2(a)(2), (d), 43.2(f), 44.3; Blanton v. State, 369 S.W.3d 894, 904 (Tex. Crim.

App. 2012); Cooper v. State, 45 S.W.3d 77, 82–83 (Tex. Crim. App. 2001).


                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 21, 2014




      3
       In his plea paperwork, appellant affirmed that he was aware of the
consequences of his plea and that the plea was “intelligently, knowingly, and
voluntarily” entered.


                                         2